Citation Nr: 9912312	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  93-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Gary B. Liquori, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty for a period of one month 
and twenty days, from January 1989 to March 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for Crohn's disease.  

This claim was originally reviewed by the Board in October 
1995, at which time it was remanded to the RO for the purpose 
of obtaining a VA medical opinion as to the relationship 
between the veteran's pre-service treatment for 
gastrointestinal problems and her post-service diagnosis of 
Crohn's disease.  

Thereafter, by a decision dated July 1997, the Board denied 
service connection for Crohn's disease.  The veteran appealed 
that decision to the Court of Appeals for Veterans Claims 
(Court), which was formerly known (prior to March 1, 1999) as 
the United States Court of Veterans Appeals.  By a memorandum 
decision dated September 1998, the Court vacated the Board's 
July 1997 decision and the instant claim was returned to the 
Board for further development, readjudication, and 
disposition. 


REMAND

The veteran contends that Crohn's disease was initially 
manifested during her period of basic training, and she has 
also claimed that the onset of Crohn's disease is related to 
the emotional stress which she experienced in basic training.  
She has indicated that Crohn's disease causes her constant 
pain and prevents her from participating in normal daily 
activities.  

As noted, in October 1995 the Board remanded this claim in 
order to obtain a VA medical opinion.  The remand specified 
that a VA gastroenterologist should provide an opinion as to 
(1) whether the appellant's September 1985 to November 1985 
gastrointestinal complaints were related to her March 1991 
diagnosis of Crohn's disease; and (2) whether the appellant's 
in-service gastrointestinal complaints constituted early 
symptoms of Crohn's disease.  The gastroenterologist was also 
asked to attempt to identify the time of the onset of the 
appellant's Crohn's disease.  If it was determined that 
Crohn's disease pre-existed service, the examiner was asked 
to indicate whether the condition increased in severity 
during service.  

Although an opinion was subsequently obtained from Elihu 
Schimmel, M.D., Chief of Gastroenterology at the VAMC in 
Boston, Massachusetts, the Court concluded that Dr. 
Schimmel's report did not answer any of the questions 
specified in the October 1995 Remand.  As the requested 
medical findings were not made, Dr. Schimmel's opinion was 
determined to be inadequate for rating purposes.  In making 
this determination, the Court cited its decision in Stegall 
v. West, 11 Vet. App. 268 (1998), to the effect that if the 
Board remands a claim for further development and the 
Secretary fails to comply with the terms of the remand, the 
Board itself errs in failing to ensure compliance.  

Thus, since the Board must ensure that the instructions of a 
remand are complied with, failure to do so constitutes error 
on the part of the Board.  In light of the Court's September 
1998 decision and the holding in Stegall, supra, therefore, 
the Board is remanding this claim to the RO so that the 
opinions and medical findings specified in the October 1995 
remand can be sought in conjunction with this appeal.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should make the appellant's 
claims folder available for review by a 
VA physician specializing in 
gastroenterology, who should review the 
appellant's entire medical record for the 
purpose of rendering opinions as to the 
following:  

(1) the date of onset of the appellant's 
Crohn's disease;

(2) the relationship, if any, between the 
post-service (March 1991) diagnosis of 
Crohn's disease and the appellant's pre-
service gastrointestinal complaints 
(September 1985 to November 1985), to 
include treatment and surgery for 
congenital mal-rotation syndrome at the 
age of 14;

(3) whether the veteran's in-service 
gastrointestinal complaints (including 
treatment for abdominal pain) constituted 
early symptoms or the initial 
manifestation of Crohn's disease; 

(4) if it is determined that Crohn's 
disease pre-existed the period of active 
service, the reviewer should provide an 
opinion as to whether this disease 
worsened in severity during service.  

If any matter cannot be medically 
determined without resort to mere 
conjecture, the reviewer should so 
comment.  In addition, reasons and bases 
should be provided for any opinions given 
or conclusions reached.  

If it is felt that examination or 
appropriate testing of the appellant 
would aid in forming the requested 
opinions, such examination should be 
scheduled.  

The opinions and conclusions specified 
herein should be provided in report form 
which lists each question posed by this 
Remand followed by the appropriate 
answers and/or medical findings. 

The claims folder and a copy of this 
Remand must be provided to the reviewer.  

2.  The appellant and her representative 
should be notified of the opportunity to 
submit additional argument and evidence 
in support of her claim, to include any 
additional medical records or other 
evidence which she might have in her 
possession, along with an appropriate 
amount of time within which to submit 
such additional evidence and argument.  
See Quarles v. Derwinski, 3 Vet.App. 129 
(1992).  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether the specified 
evidentiary development has been 
completed.  In particular, the RO should 
ensure that the VA physician's report is 
adequate for rating purposes, in that it 
fully complies with the provisions of 
this remand by providing all of the 
requested medical findings/opinions.  If 
not, the RO should take appropriate 
corrective action to ensure satisfactory 
compliance.  Upon completion of full 
compliance with the remand requirements, 
the RO should review the veteran's claim 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



